UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6046


ARNOLD EUGENE FOX, JR.,

                Plaintiff - Appellant,

          v.

EVA SHARP; CHRYSTAL MCCORMICK; JOHN MCCORMICK; OTHER UNNAMED
MEMBERS OF THE UNITED STATES AIR FORCE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:15-cv-00270-MR-DLH)


Submitted:   June 22, 2016                    Decided:   July 1, 2016


Before WILKINSON, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnold Eugene Fox, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Arnold Eugene Fox, Jr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Fox v. Sharp, No. 1:15-cv-00270-MR-DLH

(W.D.N.C. Dec. 30, 2015).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    2